Citation Nr: 0726328	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  03-11 039	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for 
osteomyelitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1961 to February 
1966.

This appeal to the Board of Veterans Appeals (Board) arises 
from a January 2002 rating action that granted service 
connection for osteomyelitis and assigned an initial 
noncompensable rating therefor from July 2001.  Because the 
claim for a higher initial rating involves a request for a 
higher rating following the initial grant of service 
connection, the Board has characterized it in light of the 
distinction noted by the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West,   12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from those for 
increased ratings for already service-connected disability).

In December 2003, the veteran testified at a Board hearing 
before the undersigned Veterans Law Judge at the RO.

By decisions of June 2004 and November 2006, the Board 
remanded the issue on appeal to the RO for further 
development of the evidence and for due process development.  

In August 2006 written argument, the veteran's representative 
claimed service connection for a left sacroiliac joint region 
scar as a residual of surgery for osteomyelitis.  This matter 
has not been adjudicated by the RO and is thus not properly 
before the Board for appellate consideration at this time, 
and is thus referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's osteomyelitis is inactive and has been 
without evidence of active infection in the past 5 years.


CONCLUSION OF LAW

The criteria for an initial 10%, but not in excess of 10%, 
rating for osteomyelitis are met.  38 U.S.C.A. § 1155 (West 
2002);  38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a, Diagnostic Code 5000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, the VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A November 2001 pre-rating RO letter informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his initial claim for service connection for 
osteomyelitis, and of the evidence needed to grant the claim 
(evidence showing that it began in or was made worse by 
military service), and to advise the RO as to whether there 
was medical evidence showing treatment for the disability 
then at issue.  Thereafter, they were afforded opportunities 
to respond.  The Board finds that the veteran received 
sufficient notice of the information and evidence needed to 
support his initial claim for service connection, and was 
provided ample opportunity to submit such information and 
evidence.  

In this regard, the Board notes that in this case, the issue 
of a higher initial rating for osteomyelitis on appeal did 
not stem from an application for such benefit; rather, it 
stemmed from a Notice of Disagreement (NOD) with the initial 
noncompensable rating assigned by a rating action following 
the grant of service connection for that disability.  Under 
38 U.S.C.A. § 7105(d) (West 2002), upon receipt of a NOD in 
response to a decision on a claim, the RO must take 
development or review action it deems proper under applicable 
regulations and issue a Statement of the Case (SOC) if the 
action does not resolve the disagreement either by grant of 
the benefits sought or withdrawal of the NOD.  If, in 
response to notice of its decision on a claim, the VA 
receives a NOD that raises a new issue, § 7105(d) requires 
the VA to take proper action and issue a SOC if the 
disagreement is not resolved, but § 5103(a) does not require 
the VA to provide notice of the information and evidence 
necessary to substantiate the newly-raised issue.  See 
VAOPGCPREC 8-03.  
  
In this case, a post-rating June 2003 RO letter notified the 
veteran that the VA would make reasonable efforts to help him 
get evidence necessary to support his claim for a higher 
initial rating, such as medical records (including private 
medical records), if he gave it enough information, and, if 
needed, authorization, to obtain them, and further specified 
what records the VA was responsible for obtaining, to include 
Federal records, and the type of records that the VA would 
make reasonable efforts to get.  A subsequent December 2004 
RO letter requested the veteran to furnish any additional 
medical evidence that he had in his possession that pertained 
to his claim.  The Board finds that these 2001, 2003, and 
2004 RO letters cumulatively satisfy the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that proper VCAA notice should notify 
a veteran of: (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by a claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in his possession that pertains to the claim.  As 
indicated above, all 4 content of notice requirements have 
been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, documents 
meeting the VCAA's notice requirements were furnished to the 
veteran both before and after the January 2002 rating action 
that initially granted service connection for osteomyelitis.  
However, the Board finds that any delay in issuing the 
38 U.S.C.A. § 5103(a) notice did not affect the essential 
fairness of any adjudication, in that his initial claim for 
service connection for osteomyelitis and the subsequent 
downstream issue of an initial compensable rating therefor 
were fully developed and readjudicated after notice was 
provided.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 ((Fed. Cir. 
2006).  As indicated below, as a result of RO development and 
the Board remands, comprehensive documentation, identified 
below, has been associated with the claims folder and 
considered in evaluating the veteran's appeal.  After the 
issuance of the RO's June 2003 and December 2004 notice 
letters and additional opportunities to provide information 
and/or evidence pertinent to the claim under consideration, 
the RO readjudicated the veteran's claim for a higher initial 
rating for osteomyelitis on the basis of all the evidence of 
record, as reflected in the August 2005 and April 2007 
Supplemental SOCs (SSOCs).  Hence, the Board finds that any 
VA failure to fulfill VCAA notice requirements prior to the 
RO's initial adjudication of the service connection claim and 
the downstream issue of a higher initial rating therefor is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.    In this case, the 
Board finds that this was accomplished in the March 2003 SOC 
and the August 2005 SSOC, and that this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned, and such notice was provided in a November 2006 RO 
letter.  
  
Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remands, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claim, to include obtaining 
available VA and private medical records.  In February 2003, 
May 2005, and December 2006, the veteran was afforded 
comprehensive VA examinations, reports of which are of record 
and have been considered in adjudicating this claim.  A 
transcript of the veteran's December 2003 Board hearing 
testimony is of record.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  In 
statements which were received in July 2003 and June 2007, 
the veteran stated that he had no additional evidence or 
information to submit in connection with his claim.  The 
record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matter currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities, which is based 
on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of          2 ratings applies under a particular diagnostic 
code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making a 
disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet.     App. 589 (1995).  Where 
entitlement to compensation has already been established and 
an increase in the disability is at issue, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
separate ratings for distinct periods of time, based on the 
facts found) is required.              See Fenderson, 12 Vet. 
App. at 126.

The RO has initially rated the veteran's osteomyelitis as 0% 
disabling from July 2001 under the provisions of 38 C.F.R. § 
4.71a, DC 5000.  DC 5000 provides for a minimum 10% rating 
for inactive osteomyelitis, following repeated episodes, 
without evidence of active infection in the past 5 years.  A 
20% rating requires osteomyelitis with a discharging sinus or 
other evidence of active infection within the past 5 years.  
A 30% rating requires osteomyelitis with definite involucrum 
or sequestrum, with or without a discharging sinus.  A 60% 
rating requires frequent episodes of osteomyelitis with 
constitutional symptoms.  A 100% rating requires 
osteomyelitis of the pelvis, vertebrae, or extending into 
major joints, or with multiple localization, or with a long 
history of intractability and debility, anemia, amyloid liver 
changes, or other continuous constitutional symptoms.

A rating of 10% for osteomyelitis, as an exception to the 
amputation rule, is to be assigned in any case of active 
osteomyelitis where the amputation rating for the affected 
part is 0%.  This 10% rating and the other partial ratings of 
30% or less are to be combined with ratings for ankylosis, 
limited motion, nonunion or malunion, shortening, etc., 
subject, of course, to the amputation rule.  The 60% rating, 
as it is based on constitutional symptoms, is not subject to 
the amputation rule.  A rating for osteomyelitis will not be 
applied following cure by removal or radical resection of the 
affected bone.  38 C.F.R. § 4.71(a) (Note 1 following DC 
5000). 

The 20% rating for osteomyelitis on the basis of activity 
within the past 5 years is not assignable following the 
initial infection of active osteomyelitis with no subsequent 
reactivation.  The prerequisite for this historical rating is 
an established recurrent osteomyelitis.  To qualify for the 
10% rating, 2 or more episodes following the initial 
infection are required.  This 20% rating or the 10% rating, 
when applicable, will be assigned once only to cover 
disability at all sites of previously active infection with a 
future ending date in the case of the 20% rating.  38 C.F.R. 
§ 4.71(a) (Note 2 following DC 5000). 

After reviewing the entire evidence of record and considering 
it in light of the regulatory criteria noted above, the Board 
finds that the evidence permits the grant of an initial 10% 
rating, but not in excess of 10%, for the veteran's 
osteomyelitis from the initial grant of service connection 
therefor in July 2001 up to the present time, as inactive 
osteomyelitis has been demonstrated.  However, there has been 
no evidence of active infection of osteomyelitis during any 5 
year period since the initial grant of service connection as 
to warrant a 20% or higher rating under        DC 5000.

In reaching this determination, the Board has considered the 
service medical records and numerous post-service VA and 
private medical records developed from 2001 to 2006.  In June 
2001, J. R., M.D., noted that the veteran developed post-
traumatic septic arthritis and osteomyelitis of his left 
sacroiliac joint in service that required surgical 
exploration, debridement, and a long course of antibiotics 
both as an inpatient and outpatient.  A September 2001 VA 
computerized tomography scan of the pelvis revealed no 
osteoblastic or osteolytic lesions.  The diagnoses following 
July 2002 examination by R. S., M.D., included a history of 
acute osteomyelitis involving the left sacroiliac joint, 
status post open debridement, and the physician opined that 
the veteran's current complaints of left sacroiliac pain were 
directly related to the inservice acute osteomyelitis 
episode.

On February 2003 VA examination, the examiner reviewed the 
claims folder and noted that the veteran had had 
osteomyelitis of the left sacroiliac joint in service with 
open debridement and treatment with antibiotics, with no 
lumbar spine surgery other than the original sacroiliac joint 
debridement and no subsequent evidence of recurrence of the 
osteomyelitis.  After examination, the diagnoses included 
resolved osteomyelitis that had not recurred.  

At the December 2003 Board hearing, the veteran testified 
about the nature and degree of severity of his low back 
problems.  

By rating action of June 2004, the RO implemented a Board 
decision that granted service connection for additional low 
back disability, and assigned a 40% rating for residuals of a 
fracture of the transverse process at L1-L3 with degenerative 
changes from July 2001.

On May 2005 VA examination, the examiner reviewed the claims 
folder and noted that the veteran had a history of 
osteomyelitis of the left sacroiliac joint in service, and 
underwent surgery to debride the osteomyelitis, which caused 
a partial fusion of the sacroiliac joint.  It was noted that 
there was not and had never been any involvement of the left 
hip, as the osteomyelitis had originally affected the left 
ileum, and the veteran had surgery on the left sacroiliac 
joint.  After current examination and X-rays which revealed 
minimal sclerosis at the inferior left sacroiliac joint 
without definite erosions or destructive process, the 
diagnosis was partial fusion or post-traumatic change of the 
left sacroiliac joint secondary to previous osteomyelitis 
with surgical debridement.  The examiner also noted that it 
was very difficult to assess the sacroiliac joint separately 
from the lumbar spine, since these areas were so closely 
related and range of motion was essentially impossible to 
assess for the sacroiliac joint.        

On December 2006 VA examination, a physician reviewed the 
claims folder, including a February 2003 VA examination 
report that noted that the veteran's osteomyelitis had 
resolved and not recurred, and a May 2005 VA examination 
report that noted that the veteran's osteomyelitis had 
affected only his sacroiliac joint and not his left hip.  The 
doctor also reviewed the veteran's service medical records 
showing osteomyelitis involving the left ileum and the left 
sacroiliac joint.  The veteran currently complained of 
recurrent flare-ups of pain in the sacroiliac joint region 
with increased levels of physical activity, sitting, 
standing, or riding in a vehicle for a prolonged period.  He 
had no left hip pain.  Current examination showed tenderness 
to palpation directly over the left sacroiliac joint region, 
with no redness, heat, swelling, or other evidence of 
infection over the area, and no evidence of drainage.  The 
veteran had some pain in the left sacroiliac joint region on 
flexion and abduction of the left hip, but there was no pain 
in the hip joint.  June 2004 left hip X-rays were noted to 
have been normal, and May 2005 X-rays were noted to have 
shown minor reactive changes in the left sacroiliac joint 
with no destructive process.  The diagnoses were residuals of 
septic osteomyelitis of the left sacroiliac joint, resolved, 
and degenerative changes.  With respect to the question of 
whether the veteran experiences additional sacroiliac joint 
functional loss due to pain, weakness, excess fatigability, 
or incoordination, to include with repeated use during flare-
ups per 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995), the physician stated that this could 
not be determined without report to mere speculation.   

In response to specific questions posed by the Board in its 
November 2006 remand, the VA physician stated that the 
veteran did not currently have active osteomyelitis with 
infection of the left ileum; that he had not suffered from an 
active infection of osteomyelitis within the past 5 years; 
that the osteomyelitis infection had previously involved the 
veteran's left sacroiliac joint, and had not infected the 
left hip joint; that the affected sacroiliac joint and the 
lack of movement thereof had no impact upon the veteran's 
left hip joint; and that X-rays had revealed some minimal 
degenerative changes of the sacroiliac joint, but that range 
of motion studies could not be accomplished for that joint.  

With respect to the veteran's low back complaints, the Board 
notes that the veteran is also service connected for another 
low back disability, residuals of a fracture of the 
transverse process at L1-L3 with degenerative changes, for 
which a separate 40% rating has been in effect from July 
2001.  However, clinical findings and symptoms thereof rated 
under DCs 5285-5293 may not be considered in evaluating his 
residuals of sacroiliac joint osteomyelitis.  In this regard, 
the Board notes that the regulatory provisions on avoidance 
of pyramiding recognize that disabilities from injuries to 
joints may overlap to a great extent, and specify that 
evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2006).

For all the foregoing reasons, the Board finds that the claim 
for an initial 10% rating for osteomyelitis is warranted from 
July 2001, subject to the law and regulations governing the 
payment of monetary benefits.  However, a rating in excess of 
10% must be denied in the absence of evidence of clinical 
findings that would support such rating.  As the 10% rating 
herein granted for the osteomyelitis represents the greatest 
degree of impairment shown since the effective date of the 
grant of service connection for osteomyelitis, there is no 
basis for staged rating pursuant to Fenderson.  
 

ORDER

An initial 10% rating for osteomyelitis is granted, subject 
to the law and regulations governing the payment of monetary 
benefits.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


